DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


It is noted that claims 1-7 are considered eligible subject matter.  Even if the claims could be interpreted as an abstract idea, there is evidence of a practical application, i.e. vehicle management.  It is further noted that claims 1 and 5 cannot be read as software embodiments, because a “vehicle mounted device” cannot be reasonably interpreted as software.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 4-7 recite the limitation "the basis" in line 7, 11, 5, 6 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “the identified other vehicles”.  It is unclear as to which “other vehicles” the applicant is referring to, i.e. “the other vehicles identified from the image”, or “the other vehicles” that have identification information detected therefrom.
Claim 4 recites the limitation "the other vehicles" in lines 6, 7, 8-9.  It is unclear as to which “other vehicles” the applicant is referring to, since the applicant claims “other vehicles” in both claim 1 and earlier in claim 4.  
Claim 4 recites the limitation "the photographing device" in the second to last line.  It is unclear as to which “photographing device” the applicant is referring to, since the applicant claims “a photographing device” in both claim 1 and earlier in claim 4.  
Claim 7 recites the limitation "the inter-vehicle communication" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by JP2013058140 (Takatoshi et al).  It is noted the examiner is using the machine translation provided by the applicant in citations, below.
Regarding claim 1, Takatoshi et al discloses a vehicle management system (fig. 1) comprising:  a vehicle-mounted device (fig. 1, item 2) and a vehicle management device (fig. 1, item 20, 25), wherein the vehicle-mounted device includes a vehicle identification unit (fig. 1, item 21, 23) that is configured to identify other vehicles from an image generated by photographing surroundings of a host vehicle using a photographing device (fig. 1, item 5, page 9, paragraph 24);  a reception information detector (fig. 1, item 22) that is configured to detect identification information of the other vehicles on the basis of a signal received by inter-vehicle communication (pages 8-9, paragraph 23) among vehicle-mounted devices of the other vehicles (fig. 1, item 1) located within a communication range of the inter-vehicle communication, the range of the communication types of page 8, paragraph 23; and a determination unit (fig. 1, item 24) that is configured to determine whether identification information corresponding to the other vehicles identified from the image has been acquired (page 9, paragraph 25).  
Claim 5 is rejected for the same reasons as claim 1.  Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claim 5.  Claim 5 distinguishes from claim 1 only in that claim 5 only claims the vehicle mounted device portion of claim 1.  Therefore, prior art applies 
Regarding claim 6, Takatoshi et al discloses a vehicle management method (fig. 3) in a vehicle management system (fig. 2) having a vehicle-mounted device and a vehicle management device comprising: by the vehicle-mounted device (fig. 1, item 2) 
Claim 7 is rejected for the same reasons as claim 6.  Thus, the arguments analogous to that presented above for claim 6 are equally applicable to claim 7.  Claim 7 distinguishes from claim 6 only in that claim 7 is a computer readable medium claim that stores the method of claim 6.  Takatoshi et al discloses further this feature, i.e.  the CRM that stores the program of the device of item 2 in fig. 1.  Therefore, prior art applies.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takatoshi et al in view of U.S. Patent No. 9911245 (Geist et al).
Regarding claim 2, Takatoshi et al discloses all of the claimed elements as set forth above and incorporated herein by reference.  Takatoshi et al further discloses the image is in which the identified other vehicles are reflected (fig. 1, item 5), and the device is vehicle mounted (fig. 1) and that vehicle management device includes a storage (fig. 1, item 20).
Takatoshi et al does not disclose expressly the device includes an image transmitter that is configured to transmit an image in which the identified other vehicles are reflected to storage when the identification information corresponding to the other vehicles identified from the image cannot be acquired.  
Geist et al discloses a traffic device includes an image transmitter that is configured to transmit an image in which the identified other vehicles are reflected to the storage the identification information corresponding to the other vehicles identified from the image cannot be acquired, that which transmit the image to storage (col. 5, lines 60-65).  
Takatoshi et al and Geist et al are combinable because they are from the same field of endeavor, i.e. identifying license tags.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to store the image if the ID is note received.
The suggestion/motivation for doing so would have been to provide a more robust system by storing and processing all data.
Therefore, it would have been obvious to combine the system of Takatoshi et al with storage of Geist et al to obtain the invention as specified in claim 2
Regarding claim 3, Takatoshi et al discloses the vehicle management device includes a recording unit (fig. 1, item 20) that is configured to record information on other vehicles whose identification information cannot be acquired, the vehicles whose identifications don’t match and cannot be acquired, as fraudulent vehicle candidates (page 11, paragraph 30, fig. 3, st7A).  

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takatoshi et al in view of U.S. Patent Application Publication No. 20070263901 (Wu et al).
Regarding claim 4, Takatoshi et al discloses all of the claimed elements as set forth above and incorporated herein by reference.  Takatoshi et al further discloses the vehicle identification unit (fig. 10, item 2C) is configured to identify other vehicles that are other vehicles from a plurality of images continuously acquired by a photographing device (fig. 10, item 5) and are located within a communication range of the inter-vehicle communication, the range of the communication types of page 8, paragraph 23, and positional information of the other vehicles, GPS info (fig. 10, item 27), the reception information detector is configured to detect identification information of the other vehicles and the positional information detected by vehicle- mounted devices of the other vehicles based on a signal received by the inter-vehicle communication (fig. 10, item 1C, 6), and the determination unit is configured to determine whether the identification information corresponding to other vehicles identified from the image has been acquired on the basis of a correspondence relationship between the positional information of identified other vehicles acquired from the plurality of images, since the   
Takatoshi et al does not disclose expressly other vehicles are traveling in the opposite lane.
Wu et al discloses other vehicles are traveling in the opposite lane (page 2, paragraph 10), and further they are processed/ identified (page 2, paragraph 10).
Takatoshi et al & Wu et al are combinable because they are from the same field of endeavor, i.e. vehicle image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include vehicles in the opposite lane.
The suggestion/motivation for doing so would have been to provide a more robust, user-friendly system by considering all the vehicles in the image.
Therefore, it would have been obvious to combine system of Takatoshi et al with the consideration of vehicles in the opposite lane of Wu et al to obtain the invention as specified in claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        11/17/2021